Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zvi Yaniv et al (U. S. Patent Application: 2015/0201504, here after 504), further in view of Maruyama Mutsuhiro et al Japanese 2006-228878, here after 878), and Shunji Masumori et al (Japanese Patent: 2010-251739, here after 739).
Claim 1 is rejected. 504 teaches a method of manufacturing a substrate for a printed circuit board [0004] including an insulating base film[polyimide] and a metal layer that is layered on at least ne surface of the base film [fig. 2A, 0004, 0008],
Applying, to the at least one side of the base film, a dispersion liquid containing fine metal particles [0057, 0010, 0017, 0033];
Drying a coating film of the applied dispersion liquid [0033, 0045, fig. 2B];
Sintering the dried coating film by sintering [0045] (infrared) under a low oxygen atmosphere with an oxygen concentration of 500 ppm by volume or less [0040]. 504; teaches sintering with infrared light [0016]. 504 also teaches the process is roll-to-roll [0015] which means the base film is wound by a reel after the coating film and the sintering of the dried coating film is performed on the base film supplied from the reel. 504 does not teach sintering by far-infrared heater and under low oxygen atmosphere. 
878 teaches a method of manufacturing a substrate for a printed circuit board including an insulating base film and a metal layer that is layered
on (at least one) surface of a substrate [0001, 1008, 0009], applying, a dispersion liquid containing fine metal fine particles [0017, 0018] to the substrate, where the metal, drying the film [0020], and sintering (fusing) the dried coating film by a far-infrared heater [0019, 0020 last 3 lines] under a low oxygen atmosphere with an oxygen concentration of 600 ppm by volume or less (e.g. 500 ppm) [0021]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of method of making a substrate for a printed circuit board of 504 where the sintering of metal layer is done under far-infrared and in low oxygen atmosphere, because it is suitable method for making metal layer on a substrate.
878 does not teach cooling under a low oxygen concentration of 600 ppm or less. 739 teaches a method of making a substrate for a printed circuit board including depositing a dispersion of metal fine particles on an insulating substrate and sintering [0001, 0009, 0024], following by cooling under inert gas [0011]. 739 also teaches cooling the sintered coating film and the base film under a low oxygen atmosphere with an oxygen concentration of 600 ppm by volume or less (less than 50 ppm) [0011, 0028] to prevent from metal film oxidation [0037]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of method of making a substrate for a printed circuit board of 504, and 878, where the heating and cooling process is done based on 739 method (and in 739 apparatus), because it helps prevention of the sintered metal film subjected to oxidation. 
Claim 2 is rejected as 739 leaches cooled nitrogen gas is supplied to a periphery of the layered structure (substrate and metal layer) in cooling step [0029 last 3 lines].
Claim 3 is rejected as 739 teaches the sintering and the cooling are carried out continuously in a tunnel furnace including a healing space and a cooling space [fig. 4, 0027].
Claim 4 is rejected as 739 teaches a furnace wall that defines a cooling space is cooled with a coolant (cooling water) in cooling step [0037 last 6 lines].
Claim 5 is rejected as 739 teaches a temperature of the sintered coating film is cooled to 100°C or less in cooling step (heating zone is 100C, therefor the cooling step reduces it to less than 100C) [0059].
Response to Arguments
Applicant's arguments filed 04/28/22 have been fully considered but they are not persuasive. The applicant argues 878 does not teach new limitation of amended claim 1 such as the base film is wound by a reel after the drying the coating film and the sintering of the dried coating film. However, 504 teaches a roll-to-roll process which in fact requires the based substrate to unwind from a supply roll and after coating, drying, sintering and cooling it re-wind on another roll.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712